DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of MYO7A in the reply filed on February 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1, 4-5, 7-16, 19-20, and 22-40 are pending in the instant application. Claims 12 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1, 4-5, 7-11, 13-16, 19-20, 22-31, and 33-40 are under examination on the merits in the instant case.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 29, 2020, July 1, 2021, and July 29, 2021 have been considered by the examiner.
Note that the JP document, foreign patent document citation number 1, submitted on July 1, 2021 is considered only insofar as its English language title and abstract. 


Specification
The disclosure is objected to because of the following informalities: Page 30 of the specification contains only two lines. It is unclear whether a disclosure is missing in the large blank area.   
Appropriate correction and/or clarification is required.

Drawings
It is noted that Figures 3-5 in the drawings filed electronically on May 29, 2020 contain color.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 33 is objected to because of the following informalities: 
1. “the nucleic acid encodes a protein is selected” is grammatically incorrect.
. 
Appropriate correction is required.

Claim Rejections - Improper Markush Grouping
Claim 33 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of distinct protein species is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The different proteins are encoded by distinct, non-overlapping nucleotide sequences, and the alternatively recited species do not share a common use flowing from a substantially shared structure. For instance, the nucleotide sequence encoding applicant’s elected MYO7A is different from the ABCA4-encoding sequence, and there is no common use shared by the two species flowing from a substantially shared nucleic acid sequence. all of the nucleic acids encoding the different protein species recited in claim 33 are functionally equivalent. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-11, 13-16, 19-20, 22-31, and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “minimal possible size”. The word “minimal” is a relative term that renders the metes and bounds of the claimed size indefinite. In addition, the phrase “minimal possible” further renders the size intended to be claimed even more unclear because there is no clear-cut boundary associated with the word “possible”. As such, the exact size encompassed by the “minimal possible size” of the single molecule of nucleic acid cannot be ascertained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-11, 13-16, 19-20, 22-31, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Naash et al. (US 2009/0011040 A1) in view of Zarnitsyn et al. (US 2015/0258120 A1).
Naash teaches treating an ocular condition comprising administering a therapeutically effective amount of “ellipsoidal nanoparticles with a minor diameter of about 22 nm or less”, wherein the nanoparticles comprise “a neutrally-charged complex comprising a single molecule of plasmid DNA compacted with polyethylene glycol (PEG)-substituted polylysine peptides”, wherein the DNA can be a MYO7A-encoding nucleic acid, and wherein the ellipsoidal 

    PNG
    media_image1.png
    198
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    37
    395
    media_image2.png
    Greyscale

Nassh teaches that the nucleic acid (“DNA or “RNA”) in ellipsoidal nanoparticles can “express a desired protein or to function as an anti-sense moiety” and include “sense and anti-sense nucleic acids”, wherein anti-sense nucleic acids “reduce the level of expression of the mutant endogenous gene”. See paragraphs 0030 and 0033.
Naash teaches that a therapeutically effective amount that results in the treatment of an ocular condition without causing significant adverse effects to the eye can be determined by one of ordinary skill in the art. See paragraphs 0029 and 0123.
Naash does not teach administering the ellipsoidal nanoparticles to the suprachoroidal space using a hollow microneedle. 
Zarnitsyn teaches non-surgically administering a drug formulation to the suprachoroidal space (SCS) of the eye of a human subject for the treatment of an ocular disorder, wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to practice Naash’s compacted single nucleic acid molecule-containing ellipsoidal nanoparticle-based ocular disorder treatment method by utilizing Zarnitsyn’s non-surgical SCS administration technique. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to provide direct delivery of the therapeutic nucleic acid to the SCS for treatment of an ocular disorder in a “better, safer, more effective” manner with several “desired characteristics” such as being “minimally invasive and safe”, “limiting drug exposure to the anterior segment or other regions of the eye”, “capable of delivering drug in a sustained and/or controlled manner”, and “user-friendly”. In addition, since Naash taught that the compacted nucleic acid that is neutralized by “polyethylene glycol (PEG)-substituted polylysine peptides” can “express a desired protein” such as MYO7A or replace “incorrect expression of the mutated or absent gene” or can be an “anti-sense nucleic acid” that functions to “reduce the level of expression of the mutant endogenous gene”, one of ordinary skill in the art would have pursued the known therapeutic nucleic acid options for ocular disorder treatment with a reasonable expectation of success, thereby arriving at the instantly claimed subject matter. 
In view of the foregoing, claims 1, 4-5, 7-11, 13-16, 19-20, 22-31, and 33-40 taken as a whole would have been prima facie obvious before the effective filing date. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635